June 24th, 1932, J. W. Scally and other complainants filed their bill in the Circuit Court of Hillsborough County seeking to restrain R. T. Joughin, as Sheriff, his deputies and the inspectors of the various election precincts from violating any law regulating the holding of the second, or run-off primary election to be held in said county June 28th, 1932. Before any action was taken by the chancellor on the application of complainants for a restraining order petition was filed in this court by R. T. Joughin for writ of prohibition against L. L. Parks, as Judge of the Circuit Court of Hillsborough County and the complainants in the injunction suit seeking to prohibit them from proceeding further to litigate said suit. A rule nisi was issued and the cause now comes on for determination of the question of whether or not a writ of *Page 843 
prohibition absolute should be entered. See foregoing opinion rendered June 27, 1932, 143 So. 145, and opinion rendered August 25, 1932, 143 So. 306, for previous considerations of this case.
In Joughin vs. Parks, 143 So. 306, supra, we purposely held the cause on the docket to determine "what, if any, jurisdiction courts of equity have in this state over the administration of primary election laws." Petitioner states the question involved as follows: Is a primary election a political right over which courts of equity as administered in this state have any jurisdiction? No other question is presented.
A political right has reference to those rights exercised by the citizen in the formation, administration or conduct of the government. In this sphere political rights take a wide range whether procured through constitutional, statutory or use methods. The right to vote or otherwise participate in an election, to be a member of a political party, to be a candidate for and hold office, petition, to execute governmental duties and to encourage political theories that make for the betterment of the citizen are among some of the most common political rights. Political rights are distinguished from civil rights on the ground that the latter are those common to every citizen or inhabitant not connected with the organization, administration or conduct of the government. The right to contract, to own and protect property, to trial by jury, to enter into the marital relation and other rights that may be redressed in a civil action are enumerated as civil rights.
In jurisdictions recognizing distinct courts of law and equity like Florida the rule is well settled that equity is without authority to determine questions involving rights that are purely political, nor will they undertake the protection of such rights by the writ of injunction. See foregoing opinion rendered June 27, 1932, 143 So. 145; State *Page 844 ex rel. Landis vs. Tedder, 106 Fla. 140, 143 So. 148; Fletcher vs. Tuttle, 151 Ill. 41, 37 N.E. 683; People ex rel. Attorney-General vs. Tool, 35 Col. 225, 86 P. 224, 229, 231; Sheridan vs. Colvin, 78 Ill. 237, 14 R. C. L. 374, 21 Corpus Juris 156, 5 Pomeroy's Equity (4th Ed.) Parc. 1746; Bishpain Equity (10th Ed.) 64, High on Injunctions (4th Ed.) Par. 20B, 1312, Keer Injunctions (5th Ed.) 10; Shoemaker vs. City of Des Moines, 129 Iowa 244, 105 N.W. 520.
This rule recognizes degrees in political rights and applies only where rights purely political are involved. One's right may not be purely political when it has coalesced with a civil or personal right or has been clothed by the constitution or statute with a quality superior and beyond the mere exercise of a political or party function. In such cases the question of whether or not a political right has been or is about to be exercised in compliance with law is a judicial question for determination by the courts.
The right to vote, for example, is not inherent. It is secured by law. So long as the security extends only to the naked right to vote it is purely political but when the law takes it over and throws around it safeguards in the interest of the voter and requires it to be exercised under rules and regulations to safeguard the ballot and the body politic it becomes more than a naked political right and will be protected in like manner as a civil right. A court of equity will in other words not attempt to supervise or control the management of a political party or a political function but when the law prescribes rules and regulations for the party to conduct an election any interested elector may invoke the aid of a court of appropriate equitable remedies to enforce such rules and regulations.
Generally the jurisdiction of a court of equity, unless enlarged by statute or the constitution is limited to the *Page 845 
protection of the rights of property or civil rights. In re
Sawyer, 124 U.S. 200, 8 Sup. Ct. Rep. 482, 31 L.Ed. 402. To assume jurisdiction to control the exercise of political powers, or to protect purely political rights of the individual, would be an invasion of the function of the common law or the domain of the other departments of government, but we do not consider the exception to this rule here prescribed as such an invasion. Green vs. Mills, 69 Fed. 852, 30 L.R.A. 90, 16 C.C.A. 576, 159 U.S. 651, 40 L.Ed. 293, 15 Sup. Ct. Rep. 132.
Prohibition under our constitution is an extraordinary remedy and will not be enforced if the party seeking it has an adequate remedy in a court of law. The remedy at law to defeat this extraordinary writ must, however, be adequate to afford the relief the case demands, otherwise it is not sufficient. State ex rel. McCaffery vs. Aloe, 152 Mo. 466,54 S.W. 484, 47 L.R.A. 393; Arnold vs. Henry, 155 Mo. 48,55 S.W. 1089. The writ of prohibition will not be invoked for slight reasons but only in emergency cases to forestall an impending, present injury. State ex rel. Miller vs. Superior Court of Spokane County, 40 Wn. 555, 82 P. 877.
The bill of complaint referred to in the forepart of this opinion was brought by J. W. Scally and other complainants as citizens and electors of Hillsborough County against R. T. Joughin, as Sheriff, and all his deputies including the inspectors of each election precinct in said county, there being seventy-three in all. The bill charges a multitude of irregularities and violations of the election laws by the Sheriff and his deputies including the inspectors in the conduct of the first primary election of June 7th, 1932, and alleges that they have all reason to believe that such irregularities and illegalities will be continued in the second primary election of June 28th, 1932. It also contended that the bill in effect charges a conspiracy on the part of *Page 846 
the Sheriff and his deputies and some of the inspectors to violate the election laws and to thwart the voice of the people in the conduct of said election. It prays for a restraining order against the Sheriff and his deputies as follows:
    "1. From violating any of the election laws at the second or run-off primary election to be held in said Hillsborough County, Florida, on the 28th day of June, 1932, and directing and commanding them, and each of them, to strictly obey and enforce each and every provision of the election laws of the said State at said election, and enjoining them, and each of them, jointly and severally, from conspiring to violate any of said election laws, or carrying out any conspiracy heretofore entered into to violate the election laws of said state at said election on said election day and at all times prior thereto.
    2. From being interested in fostering or furthering the candidacy of any candidate who is being voted upon for any office on said date, and particularly the office of said sheriff of Hillsborough County, at each and every election precinct in said Hillsborough County.
    3. From allowing or permitting any person to vote at said election on the 28th day of June, 1932, in any election precinct in said Hillsborough County unless said person is a duly qualified elector, duly registered and his poll tax paid for the years 1930 and 1931, and duly qualified to vote in the precinct in which he presents himself for voting.
    4. That said defendant, R. T. Joughin, as Sheriff, be so enjoined from appointing more than one deputy sheriff at any one polling place in said county and from instructing said deputy sheriff so appointed other than to maintain the peace at the respective polling places to which appointed, and to answer the lawful demands of the majority of the election officials at the respective precincts where on duty, and to arrest all violators of the election laws, and, if necessary, to preserve the peace, form a posse from the bystanders for that purpose.
    5. That said sheriff, and his deputies, both regular *Page 847 
and special, and each of them, be enjoined and restrained and commanded to refrain from interfering in any manner with the elisors and watchers appointed by the court in this suit, and be ordered and directed to prohibit anyone else from interfering with said elisors and watchers on duty at each and every polling place in said county at said election from the date of entry of said order until after the ballots have been called, tallied, canvassed, counted and returns made thereof at each and every election precinct in said county, as required by law."
As to the precinct inspectors the prayer of the bill in more than a thousand words seeks to control by the writ of injunction every act, proceeding or deed on their part in the conduct of said election. Some of the acts of the inspectors which complainants seek to control involve plain mandatory requirements of the law, some are discretionary, while many are speculative or anticipatory and apparently based on a mere suspicion that the law will be violated.
The bill further prays that a sufficient number of elisors be appointed by the court to make service of all process in that suit and that the court appoint a number of "good and reputable voters," at least two in each polling precinct in the county and four or five in the precincts where the officials thereof are named as defendants therein, the duty of said appointees being to observe the conduct of the election in each and every polling place and to report any and all violations of the election laws committed in any of said precincts at the primary election to be held on the 28th day of June, 1932. It is further prayed that said electors so appointed be at the opening of the polls and continue there till all votes are cast, to make a record of the total vote cast in each precinct for every candidate appearing on the ballot and make return thereof to the court, to observe at all times the general conduct of the election and make report to the court of *Page 848 
any violations of the injunction and that they be authorized to wear a badge bearing the inscription, "Circuit Court Official."
The responsibility for holding primary elections is on the inspectors who are designated by the county commissioners and their duties prescribed by law. The sheriff of the county has nothing whatever to do with the conduct of an election except to see that order is maintained about the polls as elsewhere in the county and to apprehend violators of the election laws as required by Section 5931 R. G. S. of 1920, Section 8195 C. G. L. of 1927. He is not allowed within the polling places unless summoned there by a majority of the inspectors. Sections 284 and 271 R. G. S. of 1920; Sections 340 and 327 C. G. L. of 1927.
Inspectors are clothed with full power to hold and conduct primary or other elections and for certain purposes are vested with police power to do this. Section 346 R. G. S. of 1920; Section 403 C. G. L. of 1927. Their duties are meticulously prescribed by law and they are provided with instructions for the performance of their duties by the county commissioners. The sheriff is required to provide one deputy at each polling place to maintain order, said deputy at all times subject to the command of the inspectors. Section 283 R. G. S. of 1920; Section 339 C. G. L. of 1927. We know of no authority for a chancellor appointing elisors or others to observe the conduct of the election in each precinct and report any violations of the election laws by the inspectors. Section 5931 R. G. S. of 1920; Section 8195 C. G. L. of 1927, authorizes the Governor, when he deems it advisable, to appoint special officers to see that violators of the primary election laws are apprehended and punished. The authority of such officers would extend to violations by the inspectors or any other persons connected with or about the election.
Section 5877 R. G. S. of 1920; Section 8140 C. G. L. of *Page 849 
1927 provides for watchers at each precinct to see that the ballots are correctly and accurately counted and tallied. Section 5877 and Section 5931 R. G. S. supra, would, therefore, seem to furnish ample means to insure a fair election and a proper count of the votes.
The allegations of the bill are not sufficient to charge a conspiracy on the part of the sheriff and his deputies to violate the primary election laws. The allegations seeking to restrain the sheriff and his deputies are too general and indefinite and involve matters over which they have no control. For this reason they are not within the rule announced herein warranting injunctive relief. The allegations seeking to enjoin the inspectors are not specific as to wrongs sought to be concealed, they are indefinite and general, involve assumed and speculative violations not within the power of the inspectors to correct. For these and other reasons apparent on the record they cannot be redressed in a court of equity. They must be definite and specific and indicative of a right to relief over and above a mere political right and must show that no other adequate way of relief is open to the complainant. They will not be granted in response to an omnibus prayer.
The bill of complaint being insufficient for relief in a court of equity, it follows that the writ of prohibition absolute must be and is hereby granted.
DAVIS C.J., AND WHITFIELD, BROWN AND BUFORD, J.J., concur.